Title: Report on the Petition of Winthrop Sargent, [31 January 1794]
From: Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, January 31, 1794 Communicated on February 3, 1794]
[To the Speaker of the House of Representatives]


The Secretary of the Treasury to whom was referred by the House of Representatives the Memorial of Winthrop Sargent Secretary of the Territory North West of the River Ohio, respectfully reports thereupon as follows.
The 2nd. Section of the Act to provide for the Government of the Territory North-West of the River Ohio authorizes and requires the Secretary thereof, in case of the Death, removal, resignation or necessary absence of the Governor of the said Territory, to execute all the powers and perform all the duties of Governor during the vacancy or absence.
It appears, as detailed in a paper under the Signature of the Memorialist, that in consequence of Absences of the Governor (partly occasioned by calls of public duty elsewhere, partly by ill health) the Memorialist has had to perform the Duties of Governor pursuant to the abovementioned section for a more considerable portion of the time since his appointment, than was probably contemplated in fixing the Salary of his Office.
The Memorialist suggests his having had to sustain during this time considerably greater expences than would have attended him, had he not had to act as the Substitute for the Governor, though he exhibits no Statement of the additional expence.

It is naturally to be inferred, that his Suggestion must be well founded; and that as well in reference to the additional Service, which must have been thrown upon the Memorialist, as to the additional expence to which he was subjected, the Salary of 750 Dollars annexed by law to the office he holds must have been under the Circumstances of the Case an inadequate Compensation. It is for the Wisdom of the Legislature to decide how far these equitable considerations may justify or demand a retrospective allowance in addition to that compensation.
The Secretary forbears to give an opinion (doubting whether it would be within the intent of the reference to him) whether the Salary itself, independent of particular circumstances be an adequate compensation for an officer whom the Law charges occasionally with the important trust of acting in the Capacity of Governor.
All which is respectfully submitted

Alexander Hamilton,Secy. of the Treasury.
Treasury DepartmentJanuary 31st. 1794.

